 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILLNOT enforce the union-security clause in our present contract with Local496, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpersof America,A. F. L.All our employees are free to become or remain members of any labor organization. Wewill not discriminate in regard to hire or tenure of employment or any term or conditionof employment against any employee because of membership in or activity on behalf of anylabor organization.CHECKER TAXI COMPANY,Employer.Dated ...............By........... ...................................... .. .................... .(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.HOUSTON TERMINAL WAREHOUSE& COLDSTORAGE COM-PANY, PetitionerandGENERAL DRIVERS, WAREHOUSE-MEN & HELPERS,LOCALNO. 968, AFL.Case No. 39-RM-29. December 4, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John F. Burst,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.TheEmployerisengagedincommerce within themeaning ofthe Act.2.General Drivers, Warehousemen & Helpers, Local No.968,AFL, is a labor organization claiming to representemployees of the Employer.3.The alleged question concerning representation:,At the hearing, the Employer-Petitioner stated: that it didnot question the majority status of the Union in a residualunitof refrigeration engineers and checkers,and agreed tobargain with the Union without an election, as the representa-tive of those employees whom the Board found to be nonsuper-visory. The Employer contends that only three refrigerationengineersmay properly be included in the unit, and that thechief refrigeration engineer and all the checkers must beexcluded as supervisors. The Union asserts that neither thecheckers nor the chief engineer are supervisors.The Employer operates a warehouse for the storage of foodproducts and other merchandise,including the cold storage offrozen and perishable goods. It receives and forwards ship-ments of merchandise by rail and truck; it employs approxi-mately 50 laborers in the movement and storing of the goodsat the docks and around the warehouse. The laborers are107 NLRB No. 83. HOUSTON TERMINAL WAREHOUSE & COLD STORAGE COMPANY291supervised by 2 foremen in charge of the dry- and cold-storagedepartments. The foremen in turn are responsible to superin-tendents. The checkers are the receiving and shipping clerkswho check incoming and outgoing shipments against appropriatedocuments and, in connection therewith, supervise loadingand unloading at the warehouse docks. This supervision islimited principally to informing the laborers of the cars ortrucks to be handled and the order of their loading. Thelaborersareatall times under the supervision of theirforemen.We believe that the direction exercised by thecheckers over the warehouse laborers is routine in nature,not requiring the use of independent judgment.' Furthermore,on the infrequent occasions when a checker has complained ofa laborer's work, the decision as to the discipline to be im-posed has been made by one of the foremen or superintendentsonly after independent investigation. We find that the checkersare not supervisors as defined by the Act.Although the chief engineer stands his shift alone, it isclear that he is in charge of the refrigeration department. Heorders the necessary supplies, schedules the work to be doneby the engineers on the other shifts, and has been authorizedtohire and discharge the engineers in his department. Wetherefore find that the chief refrigeration engineer is asupervisor.2In view of the Petitioner's admission as to the Union'smajority status in a unit composed of checkers and refrigera-tion engineers, and its statement that it does not desire anelection, we find that no question affecting commerce existsconcerning the representation of employees of the Petitioner,within themeaning of Section 9 (c) (1) and Section 2 (6) and(7). 3[The Board dismissed the petition.]Member Peterson took no part in the consideration of theabove Decision and Order.iPalmer Manufacturing Company, 106 NLRB No 119. See also Pacific Metals Company.Ltd., 91 NLRB 696, where the Board said: "Allocation of warehouse work among warehouse-men seldom requires the exercise of independent judgment required of a supervisor asdefined in Section 2 (11) of the Act."2Memphis Cold Storage Warehouse Company, 91 NLRB 14043See WKBH Inc., 81 NLRB 63; Merrill-Stevens Dry Dock & Repair Company, 79 NLRB 962;Lake Tankers Corporation, 79 NLRB 442.